Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 22, 2015

The Court of Appeals hereby passes the following order:

A15A2328. BROWN v. THE HOUSING AUTHORITY OF THE CITY OF
    AUGUSTA.

      Appellant’s brief and enumerations of error were due by September 1, 2015,
and have not been filed. Accordingly, this appeal is hereby DISMISSED.1

                                        Court of Appeals of the State of Georgia
                                                                             09/22/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
          See Court of Appeals Rules 13, 22 (a), & 23 (a).